DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Allowable Subject Matter
Claims 1 and 3 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a flush toilet that discharges waste by a water pressure caused by a head of flush water within a bowl, a discharge flow passage including a V-shaped groove formed on a flat surface or arcuate surface from the bottom surface of a top portion of an ascending flow passage to at least an upstream side of a ceiling sloping surface of a descending flow passage was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing the most relevant prior art of record, attention is first turned to US Patent Application Publication 2004/0139538 (to Kuru et al.) which shows a groove (48) located on a ceiling surface of a descending flow passage but fails to show it is a V-shaped groove that extends from the bottom surface of the top portion of an ascending flow passage to at least the upstream side of the ceiling sloping surface of a descending flow passage as required by claim 1. Similarly, US Patent 5,404,597 (to Hennessy) shows a groove (64) located at a ceiling portion of a flow passage but fails to show it is a V-shaped groove that extends from the bottom surface of the top portion of an ascending flow passage to at least the upstream side of the ceiling sloping surface of a descending flow passage as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754